UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILLS CUMMIS & GROSS P.C.,

                          Plaintiff,
                                                                ORDER
            - against -
                                                          19 Civ. 7463 (PGG)
BETTY DUSANGE-HA YER, ISHAN
HOLDINGS AND DEVELOPMENT
CORPORATION and ERWIN SINGH
BRAICH,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for December 5,

2019 is adjourned. A conference is scheduled for December 12, 2019 at 10:45 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       December 2, 2019
                                                 SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
